Name: Regulation No 174/65/EEC, 14/65/Euratom of the Council of 28 December 1965 laying down mortality and disability tables and the assumed salary increases to be used for calculating the actuarial values provided for in the Staff Regulations of Officials of the Communities
 Type: Regulation
 Subject Matter: demography and population;  economic conditions;  executive power and public service;  social protection;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31965R0174Regulation No 174/65/EEC, 14/65/Euratom of the Council of 28 December 1965 laying down mortality and disability tables and the assumed salary increases to be used for calculating the actuarial values provided for in the Staff Regulations of Officials of the Communities Official Journal 226 , 31/12/1965 P. 3309 - 3309 Finnish special edition: Chapter 1 Volume 1 P. 0028 Danish special edition: Series I Chapter 1965-1966 P. 0077 Swedish special edition: Chapter 1 Volume 1 P. 0028 English special edition: Series I Chapter 1965-1966 P. 0086 Greek special edition: Chapter 01 Volume 1 P. 0096 Spanish special edition: Chapter 01 Volume 1 P. 0112 Portuguese special edition Chapter 01 Volume 1 P. 0112 ++++( 1 ) OJ NO 45 , 14 . 6 . 1962 , P . 1385/62 . REGULATION NO 174/65/EEC OF THE COUNCILS OF 28 DECEMBER 1965 LAYING DOWN MORTALITY AND DISABILITY TABLES AND THE ASSUMED SALARY INCREASES TO BE USED FOR CALCULATING THE ACTUARIAL VALUES PROVIDED FOR IN THE STAFF REGULATION OF OFFICIALS OF THE COMMUNITIES THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC ENERGY COMMUNITY ; HAVING REGARD TO REGULATION NO 31 ( EEC ) , 11 ( EAEC ) ( 1 ) ON THE STAFF REGULATIONS OF OFFICIALS AND THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 39 OF ANNEX VIII TO THOSE STAFF REGULATIONS ; HAVING REGARD TO THE OPINION OF THE INTERIM STAFF REGULATIONS COMMITTEE ; HAVING REGARD TO THE OPINION OF THE ACTUARIES APPOINTED BY THE COUNCILS ; WHEREAS IT IS FOR THE COUNCILS TO ADOPT THE MORTALITY AND DISABILITY TABLES AND THE ASSUMED SALARY INCREASES TO BE USED FOR CALCULATING THE ACTUARIAL VALUES PROVIDED FOR IN THE STAFF REGULATIONS AND IN ANNEX VIII THERETO ; HAVE ADOPTED THIS REGULATION : ARTICLE 1 WHEN CALCULATING THE ACTUARIAL VALUES PROVIDED FOR IN THE STAFF REGULATIONS OF OFFICIALS AND IN ANNEX VIII THERETO THE FOLLOWING SHALL BE USED : ( A ) THE HEUBECK-FISCHER MORTALITY AND DISABILITY TABLES ( RICHTTAFELN FUER DIE PENSIONSVERSICHERUNG 1956 , RENE FISCHER VERLAG-WEISSENBURG/BAYERN ) , ( B ) THE ASSUMED SALARY INCREASES BASED ON A RATE OF 1.88 % PER YEAR ( R30 = 175 ) . ARTICLE 2 THIS REGULATION SHALL ENTER INTO FORCE WITH RETROSPECTIVE EFFECT AS FROM 1 JANUARY 1962 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 DECEMBER 1965 FOR THE COUNCILS THE PRESIDENT E . COLOMBO